4 So.3d 1247 (2009)
Carl L. NICHOLS, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D08-1093.
District Court of Appeal of Florida, First District.
February 19, 2009.
*1248 Carl L. Nichols, pro se, Petitioner.
Kim M. Fluharty, General Counsel, and Theodore A. Avellone, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks certiorari review of a circuit court order which denied a petition for writ of mandamus which challenged the revocation of his conditional release supervision. We grant the writ.
When petitioner's conditional release supervision was revoked, neither the Florida Parole Commission nor the FPC hearing examiner made a finding that the violation was willful and substantial as required by Mathis v. Florida Parole Commission, 944 So.2d 1182 (Fla. 1st DCA 2006). On mandamus review, the circuit court remanded the cause to FPC to make that finding. After the hearing examiner determined that the violation was willful and substantial, FPC adopted that finding and the circuit court denied the petition for writ of mandamus. Due process is violated where a cause is remanded to FPC for a determination of whether the violation is willful and substantial and the circuit court fails to allow the inmate an opportunity to be heard before denying relief. See Crosby v. Fla. Parole Comm'n, 975 So.2d 1222 (Fla. 1st DCA 2008).
Accordingly, we grant the writ, quash the order of the circuit court and remand for further proceedings.
WEBSTER, BROWNING, and LEWIS, JJ., concur.